DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is responsive to application filed July 22, 2019,  preliminary amendment filed July 22, 2019, in which (claims 3, 5-6, 9, 11, 12, 19, and 20 were amended, claims 13-18 were  canceled), and preliminary amended filed August 26, 2019, in which claims 1-3, 5-9, 11-12, 19, and 20 have been amended, claims 21-26 have been newly added, claims 13-18 were cancelled.
Thus, claims 1-12 and 19-26 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
5.	Claims 1-6 are objected to because of the following informalities:  
As to claim 1, line 4, recites to include the limitation, “_first classification” should be changed to, for example, -- [[_first]] first classification -- instead.  Appropriate correction is required.
Claims 2-6 are also objected to for being depended upon the objection of base claim 1. 

6.	Claim 20 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 19.
	When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k)
	
CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims 7-8 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
9.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a receiver configured to receive” in claim 7, and 
“receiver is further configured to receive ” in claim 8. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation “a receiver” is corresponding to the RF circuit 110 configured to receive of Fig. 2  all of which the mobile phone 100 of Fig 2, may obtain an application snippet by using the RF circuit 110, and sends the application snippet to the processor 130 for processing – see at least paragraph 0057, Fig. 2, and associated text of application specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1-12 and 19-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Chinese Application No.  (CN106227400A on December 14, 2016, hereinafter CN).
As to claim 1, CN discloses a method, comprising:
 obtaining a first application snippet, wherein the first application snippet is a segment of a native application running on a terminal device --(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
determining first classification information of the first application snippet – (e.g., searching and returning the attribute information to the find the corresponding application – see at least 004-005,0018-0039, 0041-0044, and associated text); 
determining that classification information of a first composite application on the terminal device matches the first classification information – (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – see at least 004-005,0018-0039, 0041-0044, and associated text); and 
adding the first application snippet to the first composite application in response to the classification information of the first composite application matching the first classification information (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon of the application program in the folder – adding the first application into the first composite application– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 2, CN discloses wherein before obtaining the first application snippet, the method further comprises:
 obtaining a second application snippet --(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (second application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
 determining second classification information of the second application snippet– (e.g., after an application program is installed, reading a configuration file, and searching for and returning attribute information corresponding to the application program --the second classification information-- see at least 004-005,0018-0039, 0041-0044, and associated text);
determining that the second classification information fails to match classification of a composite application on the terminal device (e.g., if none of the attribute information is consistent with the names of all of the classification folders --the classification information of all of the composite applications--- see at least 004-005,0018-0039, 0041-0044, and associated text); 
creating the first composite application, wherein the classification information of the first composite application matches the second classification information – (e.g., automatically establishing a folder --the first composite application --for which the name is (match) the attribute information -- see at least 004-005,0018-0039, 0041-0044, and associated text); and 
adding the second application snippet to the first composite application – (e.g., configuring the icon of the application program in the automatically established folder-- see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 3, CN discloses wherein the first composite application comprises a configuration file, and wherein adding the first application snippet to the first composite application comprises adding description information of the first application snippet to the configuration file of the first composite application to establish an association relationship between the first application snippet and the first composite application, and wherein the association relationship is an access navigation path from the first composite application to the first application snippet-- (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 4, CN discloses wherein the description information comprises at least one of a name of the first application snippet, an executable code access path of the first application snippet, or an icon of the first application snippet – (e.g., configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005, 008, 0018-0039, 0041-0044, and associated text).  
As to claim 5, CN discloses wherein before determining the first classification information of the first application snippet, the method further comprises determining that the first application snippet has been executed – (e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program would imply that the function has to be executed already– see at least 004-005,0018-0021,0041-0044, and associated text).
As to claim 6, CN discloses wherein obtaining the first application snippet comprises receiving the first application snippet from a server -- (e.g., the name of the application installed and the return the attribute information from the server site – see at least 004-005,0018-0021, and associated text).
As to claim 7,  CN discloses a terminal device – (e.g., computing device – see at least 0062, Fig. 5, and associated text), comprising:  539849-v2/4657-91000539849-v2/4657-910004Atty. Docket No. 4657-91000 (85254859US04)  
receiver configured to receive a first application snippet, wherein the first application snippet is a segment of a native application running on the terminal device--(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
a processor (e.g., processor 510 – see at least 0062, Fig. 5 and associated text)  coupled to the receiver and configured to:
 determine first classification information of the first application snippet– (e.g., searching and returning the attribute information to the find the corresponding application – see at least 004-005,0018-0039, 0041-0044, and associated text); 
determine that classification information of a first composite application on the terminal device matches the first classification information– (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – see at least 004-005,0018-0039, 0041-0044, and associated text); and
 add the first application snippet to the first composite application in response to the classification information of the first composite application matching the first classification information(e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon of the application program in the folder – adding the first application into the first composite application– see at least 004-005,0018-0039, 0041-0044, and associated text).  
 As to claim 8, CN discloses wherein the receiver is further configured to receive a second application snippet --(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (second application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text), and wherein the processor is further configured to:
 determine second classification information of the second application snippet -- (e.g., after an application program is installed, reading a configuration file, and searching for and returning attribute information corresponding to the application program --the second classification information-- see at least 004-005,0018-0039, 0041-0044, and associated text); 
determine that the second classification information fails to match classification of a composite application on the terminal device --(e.g., if none of the attribute information is consistent with the names of all of the classification folders --the classification information of all of the composite applications--- see at least 004-005,0018-0039, 0041-0044, and associated text); 
create the first composite application, wherein the classification information of the first composite application matches  the second classification information– (e.g., automatically establishing a folder --the first composite application --for which the name is (match) the attribute information -- see at least 004-005,0018-0039, 0041-0044, and associated text); and  539849-v2/4657-91000539849-v2/4657-910005Atty. Docket No. 4657-91000 (85254859US04) 
 add the second application snippet to the first composite application– (e.g., configuring the icon of the application program in the automatically established folder-- see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 9, CN discloses wherein the first composite application comprises a configuration file, and wherein the processor is further configured to add description information of the first application snippet to the configuration file of the first composite application to establish an association relationship between the first application snippet and the first composite application, and wherein the association relationship is an access navigation path from the first composite application to the first application snippet-- (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 10, CN discloses wherein the description information comprises at least one of a name of the first application snippet, an executable code access path of the first application snippet, and an icon of the first application snippet  – (e.g., configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005, 008, 0018-0039, 0041-0044, and associated text).  
As to claim 11, CN discloses wherein the processor is further configured to determine that the first application snippet has been executed -- (e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program would imply that the function has to be executed already– see at least 004-005,0018-0021,0041-0044, and associated text).  
As to claim 12, CN discloses wherein the first application snippet is received from a server-- (e.g., the name of the application installed and the return the attribute information from the server site – see at least 004-005,0018-0021, and associated text).
As to claim 19, CN discloses a non-transitory computer-readable storage medium – (e.g., flash memory 520, -- see at least 0062, Fig. 5, and associated text), comprising program code executable by a processor such that when executed, causes a terminal to: 
obtain a first application snippet, wherein the first application snippet is a segment of a native application running on a terminal device determine first classification information of the first application snippet--(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
determine first classification information of the first application snippet– (e.g., searching and returning the attribute information to the find the corresponding application – see at least 004-005,0018-0039, 0041-0044, and associated text); 
determine that classification information of a first composite application on the terminal device matches the first classification information– (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – see at least 004-005,0018-0039, 0041-0044, and associated text); and
 add the first application snippet to the first composite application in response to the classification information of the first composite application matching the first classification information --(e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon of the application program in the folder – adding the first application into the first composite application– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 20, CN discloses a computer program product implemented by a terminal device(e.g., flash memory 520 and computing device-- see at least 0062, Fig. 5, and associated text), wherein the computer program product, comprises computer executable instructions stored on a non-transitory computer readable medium such that when executed by a processor cause the terminal device to:
 obtain a first application snippet, wherein the first application snippet is a segment of a native application running on the terminal device--(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
determine first classification information of the first application snippet– (e.g., searching and returning the attribute information to the find the corresponding application – see at least 004-005,0018-0039, 0041-0044, and associated text); 
determine that classification information of a first composite application on the terminal device matches the first classification information– (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – see at least 004-005,0018-0039, 0041-0044, and associated text); and  
 add the first application snippet to the first composite application in response to the classification information of the first composite application matching the first classification information-- (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon of the application program in the folder – adding the first application into the first composite application– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 21, CN discloses wherein the first composite application comprises a configuration file-- (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 22, CN discloses wherein the computer executable instructions further cause the terminal device to:
 obtain a second application snippet --(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (second application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text);
 determine second classification information of the second application snippet– (e.g., after an application program is installed, reading a configuration file, and searching for and returning attribute information corresponding to the application program --the second classification information-- see at least 004-005,0018-0039, 0041-0044, and associated text);
determine that the second classification information fails to match classification of another composite application on the terminal device-- (e.g., if none of the attribute information is consistent with the names of all of the classification folders --the classification information of all of the composite applications--- see at least 004-005,0018-0039, 0041-0044, and associated text); 
create the first composite application, wherein the classification information of the first composite application matches the first classification information and the second classification information– (e.g.., automatically establishing a folder --the first composite application --for which the name is (match) the attribute information -- see at least 004-005,0018-0039, 0041-0044, and associated text); and
 add the second application snippet to the first composite application– (e.g., configuring the icon of the application program in the automatically established folder-- see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 23, CN discloses a method, comprising:
 obtaining a first application snippet, wherein the first application snippet is a segment of a native application running on a terminal device--(e.g., after installation of an application program, reading a configuration file, and searching and returning the attribute information to the find the corresponding application, wherein the attribute information indicates a function  (first application snippet) of the application program – see at least 004-005,0018-0039,0041-0044, and associated text); 
obtaining first classification information of the first application snippet – (e.g., searching and returning the attribute information to the find the corresponding application – see at least 004-005,0018-0039, 0041-0044, and associated text); 
adding the first application snippet to a first composite application in response to a classification of the first composite application matching the first classification information wherein the classification information of the first composite application matches the first classification information (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon of the application program in the folder – adding the first application into the first composite application– see at least 004-005,0018-0039, 0041-0044, and associated text); and 
creating the first composite application in response to the first classification information failing to match a classification of a composite application on the terminal device --(e.g., if none of the attribute information is consistent with the names of all of the classification folders,  automatically establishing a folder --the first composite application --for which the name of the attribute information -- see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 24, CN discloses wherein the first composite application comprises a configuration file, and wherein adding the first application snippet to the first composite application comprises adding description information of the first application snippet to the configuration file of the first composite application to establish an association relationship between the first application snippet and the first composite application, and wherein the association relationship is an access navigation path from the first composite application to the first application snippet-- (e.g., if the attribute information is consistent (match) with the name of one classification folder among classification folders that are pre-configured on the desk top – classification of the first composite application – configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005,0018-0039, 0041-0044, and associated text).  
As to claim 25, CN discloses wherein the description information comprises at least one of a name of the first application snippet, an executable code access path of the first application snippet, or an icon of the first application snippet – (e.g., configured the icon – description --of the application program in the folder – adding the first application into the first composite application and allowing access (navigation) among file and folder– see at least 004-005, 008, 0018-0039, 0041-0044, and associated text).  
As to claim 26, CN discloses wherein obtaining the first application snippet comprising receiving the first application snippet from a server-- (e.g., the name of the application installed and the return the attribute information from the server site – see at least 004-005,0018-0021, and associated text).
Conclusion
12.	The prior art made of record and not relied upon (cited on 892 form) isconsidered pertinent to application disclosure. 
Agarwal et al. (US 9614920 B1) discloses context-based group suggestion and creating via snippet code.
Samdani et al. (US 20160299972 A1) discloses app search engine next analyzes the content of these web pages to identify relevant apps based on the snippet ng the app search query “calendar app.”.
Naqvi ( US 10698930 B2) discloses assigning apps and/or services to one or more specific locations, dates and times, via extracting snippets from a web resource or from information received from a web resource.
Suraj et al. (US 20130159892 A1) disclose A typical app-template or "Snippet of code" consists of HyperText Markup Language (HTML), eXtensible Markup Language (XML), Javascript, and Cascading Style Sheets (CSS), and it is presented to the non-technical user within an administration panel as an application icon for creation. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192